                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                              Case No. 2:09-cr-166
       v.                                     JUDGE EDMUND A. SARGUS, JR.

TVARIS KING,


               Defendant.

                                             ORDER

       Tvaris King has done and continues to do a commendable job restoring for himself a law-

abiding life, and for his efforts he asks this Court to shorten his term of supervised release. (ECF

No. 67). The Government and the Probation Office recognize Mr. King’s efforts, but do not

recommend shortening his term of supervised release, based on his criminal history. (ECF No. 68).

After careful consideration, this Court PARTIALLY GRANTS Mr. King’s motion. (ECF No.

67). Mr. King’s term of supervised release will terminate on March 23, 2022.

       IT IS SO ORDERED.



7/15/2021                                     s/Edmund A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE
